El Juez Presidente Se. Quiñones,
después de exponer los hechos anteriores, emitió la Opinión del Tribuna],
Considerando que el procedimiento sumario que esta a •blece la Ley Hipotecaria liara llevar á efecto la ejecución de los créditos de aquella dase, es una parte esencial é in-tegrante de la misma ley, que no ha sido derogada por el nuevo Código de Enjuiciamiento Civil, ni por ninguna otra disposición legal; y por consiguiente, mientras sub-sista debe cumplirse el precepto del art. 127 de la propia ley, -según el que en las escrituras hipotecarias se hará constar el precio en que tasan la finca los contratantes .para que sirva de tipo á la única; subasta que-se debp. ce-*73lebrar en el'caso de que vencido el plazo del préstamo.no conste su pago en el Registro de la Propiedad.
Considerando que no habiéndose cumplido este requi-sito en la citada escritura de tres de Diciembre último adolece ésta de un defecto que si no puede calificarse de insubsanable, puesto que no implica necesariamente la nulidad de Ja obligación contenida en ella, debe calificar-se de subsanable y expresarse así en la inscripción, en cumplimiento de lo que ordena sobre el particular la ley votada por la Asamblea Legislativa de esta Isla de prime-ro de Marzo de mil novecientos dos, sobre recursos contra las resoluciones de los Registradores de la Propiedad.
Vistas las disposiciones legales citadas y el art. 110 del Reglamento de la Ley Hipotecaria.
Se confirma la nota puesta por el Registrador de la Propiedad de Oaguas al pié de la escritura de que se tra-ta en el presente recurso gubernativo y devuélvasele, con copia de la presente resolución, 'para su conocimiento y demás efectos procedentes.
Jueces concurrentes: Sres, Hernández, Figueras, Mac Leary y Wolf.